DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 11/8/2021, which are in response to USPTO Office Action mailed 7/13/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7, 12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estes et al. (US Patent No. 9,348,815; Date of Patent: May 24, 2016) in view of Kasperovics et al. (US PGPUB No. 2019/0303505; Pub. Date: Oct. 3, 2019).
Regarding independent claim 1,
Estes discloses a computer-implemented method of discovering relatedness between a plurality of heterogeneous entities from a corpora of information, the method comprising: automatically extracting a first attribute from a first entity of the plurality of heterogeneous entities in a graph; See Col. 6, lines 3-15, (Disclosing a method for constructing representations of related information. The method including assembling and maintaining a rich Knowledge Graph from both structured and unstructured data wherein data can be ingested and extracted from a corpus of documents, i.e. extracting attributes from a plurality of heterogeneous entities in a graph. Note Col. 10, lines 47-53 wherein the document corpus may be represented via nodes of sub-graphs.). See Col. 4, lines 11-13, (An entity refers to a set or aggregate of mentions that constitute an unambiguous identify of a person, group, thing or idea, i.e. heterogeneous entities from a corpora of information.)
using the propagated standardized representations to find a degree to which the plurality of heterogeneous entities are associated with each of the extracted first and second attributes; See Col. 15, lines 37-40, (Similarity reasoning may be used to compare concepts, relationships or messages and generate a ranked order, i.e. a degree of association between entities and attributes (e.g. a message is an entity that may have concepts such as the individual text elements that comprise it.).). The examiner notes that to build a knowledge graph as in FIG. 3, the node representations of each entity and their associated attributes are aggregated for all mentions of an object
and using the degree to which the plurality of heterogeneous entities are associated with each of the extracted first and second attributes to create a representation space illustrating a level of relatedness of an entity to another entity of the plurality of heterogeneous entities. See Col. 12, lines 41-46, (Concept profiles may have an associated relationships tab in a graphical user interface for identifying other concepts in the knowledge base related with the current concept ordered by strength of relationship, i.e. a representations pace illustrating a level of relatedness of an entity to another entity/entities. Note Col. 11, lines 43-46 wherein concept nodes are graph elements that correspond to an abstraction of concept data (e.g. the concept profile).).
Estes does not disclose the step of automatically extracting a second attribute from a second entity of the plurality of entities in the graph; See Paragraph [0026], (Disclosing a graph algorithm that may define temporary attributes.  Note [0028] wherein two temporary attributes "PET" and "WEAPON" are provided by the graph algorithm and then propagated to a derivative graph that is defined as a snapshot of the graph.) The examiner notes that temporary attributes are associated with the graph, i.e. they are extracted from entities of the graph.
propagating a standardized representation of each of the extracted first and second attributes across the plurality of heterogeneous entities in the graph; See Paragraph [0028], (Two temporary attributes "PET" and "WEAPON" are provided by the graph algorithm and then propagated to a derivative graph that is defined as a snapshot of the graph, i.e. propagating a standardized representation of each of the extracted first and second attributes across the plurality of heterogeneous entities in the graph.)
Estes and Kasperovic are analogous art because they are in the same field of endeavor, graph-based data manipulation. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Estes to include the method of introducing the method of propagating node attributes via a graph algorithm as disclosed by Kasperovic. Doing so would allow the system to propagate particular characteristics across a graph such that the attributes may be used to modify, update or otherwise change a graph and additionally produce sub-graphs with the propagated attributes, thereby expanding the knowledge base.

Regarding dependent claim 2,
As discussed above with claim 2, Estes-Kasperovic discloses all of the limitations.
Estes further discloses the step of using the representation space to determine that two or more of the plurality of heterogeneous entities are related to an activity. See Col. 12, lines 41-46, (Concept profiles may have an associated relationships tab in a graphical user interface for identifying other concepts in the knowledge base related with the current concept ordered by strength of relationship. The concept profile may display interactions between concepts over time, i.e. interactions are activity.).

Regarding dependent claim 3, 
As discussed above with claim 2, Estes-Kasperovic discloses all of the limitations.
Estes further discloses the step of determining a name of the activity. See Col. 12, lines 31-34, (Users may investigate individual concepts (e.g. via the concept profiles) wherein a concept may appear as part of a subject-predicate-object triple during a particular time period). Note Col. 4, lines 43-45 wherein the term predicate is defined as a type of action or activity and reference to that activity, i.e. a name of an activity.

Regarding dependent claim 5,
As discussed above with claim 1, Estes-Kasperovic discloses all of the limitations.
Estes further discloses the step wherein the plurality of heterogeneous entities comprise one or more of: an email, a message, a contact, a web search, a web page, a personal information search, a file, and a calendar appointment. See Col. 6, lines 9-15, (Data ingestion and concept extraction is directed to structured (e.g. customer information, orders or trades, transactions, reference data) and unstructured data (e.g. webpages, emails, instant messaging, social media data), i.e. entities comprising one or more of: an email, a message, a web page, etc.).



Regarding dependent claim 7,
	As discussed above with claim 1, Estes-Kasperovic discloses all of the limitations.
Estes further discloses adding an update to the graph; See Col. 16, lines 57-63, (The Resonate step handles updating data in a Knowledge Graph to be accurate and consistent, i.e. adding an update to the graph, record said changes in a change log, and then back-propagate the corrected data as training information for use by a supervised training model.).
determining a delta representation space caused by the update to the graph; See Col. 16, lines 57-63, (The Resonate step handles updating data in a Knowledge Graph to be accurate and consistent, record said changes in a change log, and then back-propagate the corrected data as training information for use by a supervised training model.). The examiner notes that the updated model represents changes to a previous model, i.e. a delta representation space.
and creating a new representation space by adding the delta representation space to the representation space. See Col. 16, lines 57-63, (The Resonate step handles updating data in a Knowledge Graph to be accurate and consistent, record said changes in a change log, and then back-propagate the corrected data as training information for use by a supervised training model, i.e. the updated graph comprises modifications to an original graph, i.e. adding the delta representation space to the representation space.).


Regarding dependent claim 9,
	As discussed above with claim 1, Estes-Kasperovic discloses all of the limitations.
Kasperovic further discloses adding an additional attribute to an entity of the plurality of heterogeneous entities in the graph; See Paragraph [0026], (The graph algorithm may define one or more temporary attributes associated with the graph for storing the modifications made by the graph algorithm, i.e. adding an additional attribute to an entity of the plurality of heterogeneous entities in the graph.)
propagating a standardized representation of the additional attribute across the plurality of heterogeneous entities in the graph; See Paragraph [0026], (Disclosing a graph algorithm that may define temporary attributes. Note [0028] wherein two temporary attributes "PET" and "WEAPON" are provided by the graph algorithm. The temporary attributes are then propagated, i.e. propagating a standardized representation of the additional attribute (e.g. the temporary attribute generated by the graph algorithm is a representation of an attribute) across the plurality of heterogeneous entities in the graph.)
and using the propagated standardized representation of the additional attribute to update the representation space. See Paragraph [0028], (Two temporary attributes "PET" and "WEAPON" are provided by the graph algorithm and then propagated to a derivative graph that is defined as a snapshot of the graph, i.e. propagating a standardized representation of each of the extracted first and second attributes across the plurality of heterogeneous entities in the graph (e.g. the propagation process modifies the graph).)
Regarding independent claim 12,
	Estes discloses A computer system for updating a representation space illustrating a level of relatedness between a plurality of heterogeneous entities in a graph, wherein one or more of the plurality of heterogeneous entities are seed entities that have an associated attribute and the plurality of heterogeneous entities are connected by edges in a graph, the system comprising: a processor; See Col. 2, lines 1-4, (Disclosing a method and computer system comprising memory and a processor. The system configured for generating and maintaining a knowledge graph.) See Col. 6, lines 3-15, (The method including assembling and maintaining a rich Knowledge Graph from both structured and unstructured data wherein data can be ingested and extracted from a corpus of documents clustered into entities having one or more attributes.) See Col. 4, lines 11-13, (An entity refers to a set or aggregate of mentions that constitute an unambiguous identify of a person, group, thing or idea, i.e. seed entities having an associate attribute.) See FIG. 3 illustrating a knowledge graph illustrating entities and relationships across entities, i.e. heterogeneous entities connected by edges in a graph.
a memory operably coupled to the processor, wherein the memory stores computer executable instructions that, when executed, cause the processor to: automatically extract an attribute from each of the one or more seed entities; See Col. 6, lines 3-15, (Disclosing a method for constructing representations of related information. The method including assembling and maintaining a rich Knowledge Graph from both structured and unstructured data wherein data can be ingested and extracted from a corpus of documents, i.e. extracting attributes from a plurality of heterogeneous entities in a graph. Note Col. 10, lines 47-53 wherein the document corpus may be represented via nodes of sub-graphs.). See Col. 4, lines 11-13, (An entity refers to a set or aggregate of mentions that constitute an unambiguous identify of a person, group, thing or idea, i.e. heterogeneous entities from a corpora of information.)
create a representation space that defines a degree to which each of the plurality of heterogeneous entities are associated with each of the diffused standardized representations of the attributes; See Col. 15, lines 37-40, (Similarity reasoning may be used to compare concepts, relationships or messages and generate a ranked order, i.e. a degree of association between entities and attributes (e.g. a message is an entity that may have concepts such as the individual text elements that comprise it.).). The examiner notes that to build a knowledge graph as in FIG. 3, the node representations of each entity and their associated attributes are aggregated for all mentions of an object
receive an update to the graph; See Col. 16, lines 57-63, (The Resonate step handles updating data in a Knowledge Graph to be accurate and consistent, i.e. adding an update to the graph, record said changes in a change log, and then back-propagate the corrected data as training information for use by a supervised training model.).
determine a delta representation space caused by the update to the graph; See Col. 16, lines 57-63, (The Resonate step handles updating data in a Knowledge Graph to be accurate and consistent, record said changes in a change log, and then back-propagate the corrected data as training information for use by a supervised training model.). The examiner notes that the updated model represents changes to a previous model, i.e. a delta representation space.
and create a new representation space by adding the delta representation space to the representation space. See Col. 16, lines 57-63, (The Resonate step handles updating data in a Knowledge Graph to be accurate and consistent, record said changes in a change log, and then back-propagate the corrected data as training information for use by a supervised training model, i.e. the updated graph comprises modifications to an original graph, i.e. adding the delta representation space to the representation space.).
Estes does not disclose the step of diffus[ing] a standardized representation of each of the extracted attributes from the seed entities across the plurality of heterogeneous entities in the graph;
Kasperovics discloses the step of diffus[ing] a standardized representation of each of the extracted attributes from the seed entities across the plurality of heterogeneous entities in the graph; See Paragraph [0028], (Two temporary attributes "PET" and "WEAPON" are provided by the graph algorithm and then propagated to a derivative graph that is defined as a snapshot of the graph, i.e. propagating a standardized representation of each of the extracted first and second attributes across the plurality of heterogeneous entities in the graph.)
Estes and Kasperovic are analogous art because they are in the same field of endeavor, graph-based data manipulation. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Estes to include the method of introducing the method of propagating node attributes via a graph algorithm as disclosed by Kasperovic. Doing so would allow the system to propagate particular characteristics across a graph such that the attributes may be used to modify, update or otherwise change a graph and additionally produce sub-graphs with the propagated attributes, thereby expanding the knowledge base.

Regarding dependent claim 16,
As discussed above with claim 12, Estes-Kasperovic discloses all of the limitations.
	Estes further discloses the step of wherein the heterogeneous entities comprise one or more of: an email, a message, a contact, a web search, a file, and a calendar appointment. See Col. 6, lines 9-15, (Data ingestion and concept extraction is directed to structured (e.g. customer information, orders or trades, transactions, reference data) and unstructured data (e.g. webpages, emails, instant messaging, social media data), i.e. entities comprising one or more of: an email, a message, a web page, etc.).

Regarding dependent claim 17,
	As discussed above with claim 12, Estes discloses all of the limitations.
	Estes further discloses the step of receiv[ing] a second update to the graph; determine a delta representation space caused by both of the update and the second update to the graph; See Col. 16, lines 57-63, (The Resonate step handles updating data in a Knowledge Graph to be accurate and consistent, i.e. adding an update to the graph, record said changes in a change log, and then back-propagate the corrected data as training information for use by a supervised training model.).
and create a new representation space by adding the delta representation space to the representation space. See Col. 16, lines 57-63, (The Resonate step handles updating data in a Knowledge Graph to be accurate and consistent, record said changes in a change log, and then back-propagate the corrected data as training information for use by a supervised training model, i.e. the updated graph comprises modifications to an original graph, i.e. adding the delta representation space to the representation space.).
The examiner notes that the subject matter of claim 17 amounts to a repetition of the steps described in independent claim 12. Nothing in Estes precludes the system from performing subsequent updates (e.g. a second update) which would then be applied following a previous update using the same method, therefore Estes discloses a system capable of performing any number of subsequent updates.

Regarding independent claim 18,
	Estes discloses a computer-implemented method of discovering relatedness between entities from a user's information, the method comprising: constructing a graph from a plurality of heterogeneous entities for the user,
wherein one or more of the plurality of entities comprise a seed entity, wherein each of the one or more seed entities have an associated attribute; 
automatically extracting attributes from the one or more seed entities;
using the propagated attributes to encode a number describing a degree to which each entity of the plurality of heterogeneous entities is associated with each attribute of the extracted attributes; 
and using the numbers encoded from the propagated attributes to create a representation space of an entity to another other entity of the plurality of heterogeneous entities.
Estes does not disclose propagating the extracted attributes from the one or more seed entities across the plurality of heterogeneous entities in the graph;
Kasperovics discloses propagating the extracted attributes from the one or more seed entities across the plurality of heterogeneous entities in the graph; See Paragraph [0028], (Two temporary attributes "PET" and "WEAPON" are provided by the graph algorithm and then propagated to a derivative graph that is defined as a snapshot of the graph, i.e. propagating a standardized representation of each of the extracted first and second attributes across the plurality of heterogeneous entities in the graph; .)
Estes and Kasperovic are analogous art because they are in the same field of endeavor, graph-based data manipulation. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Estes to include the method of introducing the method of propagating node attributes via a graph algorithm as disclosed by Kasperovic. Doing so would allow the system to propagate particular characteristics across a graph such that the attributes may be used to modify, update or otherwise change a graph and additionally produce sub-graphs with the propagated attributes, thereby expanding the knowledge base.



Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 2 directed to a method or process and is rejected under similar rationale.

Claim 4, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estes in view of Kasperovic as applied to claim 1 above, and further in view of Kachkach et al. (US PGPUB No. 2019/0171689; Pub. Date: Jun. 6, 2019).
Regarding dependent claim 4,
As discussed above with claim 1, Estes-Kasperovic discloses all of the limitations.
	Estes-Kasperovic does not disclose the step of using the representation space to rank search results for a search query that seeks an identity of entities related to an entity of the plurality of heterogeneous entities.
	Kachkach discloses the step of using the representation space to rank search results for a search query that seeks an identity of entities related to an entity of the plurality of heterogeneous entities. See Paragraph [0089], Disclosing a search computing system capable of ranking one or more search results using a co-interaction matrix, i.e. a representation space, based on the recorded interactions between the a requested entity and a plurality of related entities. AN example is provided where a shopping item query results in a ranked list of one or more shopping items based on determined similarity values which are then displayed to a requesting user.).
Estes, Kasperovic and Kachkach are analogous art because they are in the same field of endeavor, optimizing content management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Estes-Kasperovic to include the method of ranking search results in response to search queries as disclosed by Kachkach. Paragraph [0085] of Kachkach discloses that the method of obtaining and subsequently ranking search results generates an optimized view of said results by emphasizing relevant results.

Regarding dependent claim 11,
As discussed above with claim 1, Estes-Kasperovic discloses all of the limitations.
	Estes-Kasperovic does not disclose the step wherein the representation space is a matrix comprising columns, rows, and entries, wherein each row represents an entity of the plurality of entities, each column represents an attribute of the extracted attributes, and each entry describes a relationship between an entity and an attribute.  
	Kachkach discloses the step wherein the representation space is a matrix comprising columns, rows, and entries, wherein each row represents an entity of the plurality of entities, each column represents an attribute of the extracted attributes, and each entry describes a relationship between an entity and an attribute. See Paragraph [0018], (Disclosing a co-interaction matrix comprising an arrangement of values across rows and columns. Each row representing an item and each column representing an attribute. Note [0059] where a user-hotel matrix comprises rows representing individual users, i.e. entities, and columns representing hotel identifiers, i.e. extracted attributes. Each value corresponding to an entry in the matrix represents a number of interactions or value derived from said quantity, i.e. a relationship between the entity and attribute.).
Estes, Kasperovic and Kachkach are analogous art because they are in the same field of endeavor, optimizing content management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Estes-Kasperovic to include the method of generating a co-interaction matrix for related entities and attributes as disclosed by Kachkach. Doing so would provide a data structure having data relating to providing optimized search results by providing quantifiable metrics that represent how useful or relevant a particular relationship is.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 4 directed to a method or process and is rejected under similar rationale.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estes in view of Kasperovic as applied to claim 1 above, and further in view of Lukas et al. (US PGPUB No. 2017/0063767; Pub. Date: Mar. 2, 2017).
Regarding dependent claim 6,
As discussed above with claim 1, Estes-Kasperovic discloses all of the limitations.
	Estes-Kasperovic does not disclose the step wherein the method is performed entirely on a local computer system.
	Lukas disclose the step wherein the method is performed entirely on a local computer system. See Paragraph [0081], (Disclosing a method of managing email on a user device. The user device having a local processor capable of performing one or more of the processes associated with the method of managing emails stored on the user device.). 
The examiner notes that the method of Estes does not require use of remote resources to perform the step of generating a knowledge graph, etc. as cited above. Additionally, the method of Estes can be applied to email management. Therefore, it may be applied via a local processor as in the email manager of Lukas.
	Estes, Kasperovic and Lukas are analogous art because they are in the same field of endeavor, content management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Estes-Kasperovic to include the method of performing email management locally as disclosed by Lukas. Doing so would allow the system to manage, retrieve, delete, etc. documents using a user device as opposed to operations distributed across a network.

Claim 8, 10, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estes in view of Kasperovic as applied to claim 1 above, and further in view of Li et al. (US PGPUB No. 2020/0279151; Pub. Date: Sep. 30, 2020).
Regarding dependent claim 8,
As discussed above with claim 1, Estes-Kasperovic discloses all of the limitations.
	Estes-Kasperovic does not disclose the step of adding an additional edge connecting two entities of the plurality of heterogeneous entities in the graph;
determining a change in the representation space by: determining an identity of standardized attribute information that will propagate through the new edge; 
determining an entity scaling factor for the plurality of heterogeneous entities based on the new edge; 
and updating the representation space based on the change in representation space.  
	Li discloses the step of adding an additional edge connecting two entities of the plurality of heterogeneous entities in the graph; See FIGURE 4, (Step S404 comprises providing the graph and indication of a newly created candidate node and associated new edge to the node selection neural network, i.e. adding an edge connecting two entities in the graph.).
determining a change in the representation space by: determining an identity of standardized attribute information that will propagate through the new edge; See Paragraph [0095], (The method further includes propagating information across nodes, including information regarding a node's local neighborhood, i.e. standardized attribute information propagating across edges.).
determining an entity scaling factor for the plurality of heterogeneous entities based on the new edge; See Paragraph [0091], (A message vector is generated for each edge of the graph based on node state vectors, i.e. an entity scaling factor, wherein the message vector represents a numerical value describing a relationship between the connected entities.). The examiner notes that message vectors are generated for all edges, including new edges.
and updating the representation space based on the change in representation space. See FIGURE 4, (Step S407 comprises updating the graph to include the new edge and node, i.e. updating the representation space based on the change.).
Estes, Kasperovic and Li are analogous art because they are in the same field of endeavor, optimization of knowledge graphs. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Estes-Kasperovic to include the method of modifying graphs via graph neural network as disclosed by Li. Doing so would allow the system to optimally add entities, edges, etc. to a given knowledge graph based on a plurality of statistical information and further continuously update and/or correct the knowledge graph.

Regarding dependent claim 10,
As discussed above with claim 1, Estes-Kasperovic discloses all of the limitations.
	Estes-Kasperovic does not disclose the step of adding a new entity to the graph, wherein the new entity is connected to an existing entity of the plurality of heterogeneous entities by a new edge;
determining a delta representation space by: instantiating a new entity representation of the new entity;
identifying standardized attribute information that will propagate across the new edge;
and determining an entity scaling factor for the plurality of heterogeneous entities based on the new edge; 
and using the delta representation space to update the representation space.
Li discloses the step of adding a new entity to the graph, wherein the new entity is connected to an existing entity of the plurality of heterogeneous entities by a new edge; See FIGURE 3, (Disclosing a neural network system for generating and modifying a knowledge graph. FIGURE 3 illustrates a method for generating a new node for a knowledge graph. Step S305 comprising generating a new note, i.e. adding a new entity.). See Paragraph [0082], (At step S410, a newly generated node is provided to the edge addition neural network in order to add an edge connecting the new node to the graph, i.e. adding a new edge connecting the new entity to entities existing on the graph.).
determining a delta representation space by: instantiating a new entity representation of the new entity; See FIGURE 4, (Step S404 comprises providing the graph and indication of a newly created candidate node and associated new edge to the node selection neural network, i.e. the new graph representing a delta representation space representing the new entity.).
identifying standardized attribute information that will propagate across the new edge; See Paragraph [0095], (The method further includes propagating information across nodes, including information regarding a node's local neighborhood, i.e. standardized attribute information propagating across edges.).
and determining an entity scaling factor for the plurality of heterogeneous entities based on the new edge; See Paragraph [0091], (A message vector is generated for each edge of the graph based on node state vectors, i.e. an entity scaling factor, wherein the message vector represents a numerical value describing a relationship between the connected entities.). The examiner notes that message vectors are generated for all edges, including new edges.
and using the delta representation space to update the representation space. See FIGURE 4, (Step S407 comprises updating the graph to include the new edge and node, i.e. using the delta representation space to update the representation space.).
Estes, Kasperovic and Li are analogous art because they are in the same field of endeavor, optimization of knowledge graphs. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Estes-Kasperovic to include the method of modifying graphs via graph neural network as disclosed by Li. Doing so would allow the system to optimally add entities, edges, etc. to a given knowledge graph based on a plurality of statistical information and further continuously update and/or correct the knowledge graph.


Regarding dependent claim 13,
As discussed above with claim 12, Estes-Kasperovic discloses all of the limitations.
	Estes-Kasperovic does not disclose computer executable instructions that, when executed, cause the processor to: receive an additional edge connecting two entities of the plurality of heterogeneous entities in the graph; determine a change in the representation space by: identifying standardized attribute information that will diffuse through the new edge; and determining an entity scaling factor for the plurality of heterogeneous entities in the graph based on the new edge; and update the representation space based on the change in representation space.
	Li discloses computer executable instructions that, when executed, cause the processor to: receive an additional edge connecting two entities of the plurality of heterogeneous entities in the graph; See FIGURE 4, (Step S404 comprises providing the graph and indication of a newly created candidate node and associated new edge to the node selection neural network, i.e. adding an edge connecting two entities in the graph.).
determine a change in the representation space by: identifying standardized attribute information that will diffuse through the new edge; See Paragraph [0095], (The method further includes propagating information across nodes, including information regarding a node's local neighborhood, i.e. standardized attribute information propagating across edges.).
and determining an entity scaling factor for the plurality of heterogeneous entities in the graph based on the new edge; See Paragraph [0091], (A message vector is generated for each edge of the graph based on node state vectors, i.e. an entity scaling factor, wherein the message vector represents a numerical value describing a relationship between the connected entities.). The examiner notes that message vectors are generated for all edges, including new edges.
and update the representation space based on the change in representation space. See FIGURE 4, (Step S407 comprises updating the graph to include the new edge and node, i.e. updating the representation space based on the change.).
	Estes, Kasperovic and Li are analogous art because they are in the same field of endeavor, optimization of knowledge graphs. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Estes-Kasperovic to include the method of modifying graphs via graph neural network as disclosed by Li. Doing so would allow the system to optimally add entities, edges, etc. to a given knowledge graph based on a plurality of statistical information and further continuously update and/or correct the knowledge graph.

Regarding dependent claim 15,
As discussed above with claim 12, Estes-Kasperovic discloses all of the limitations.
	Estes-Kasperovic does not disclose computer executable instructions that when executed cause the processor to: add a new entity to the graph, wherein the new entity is connected to an existing entity of the plurality of heterogeneous entities by a new edge; create a new entity representation of the new entity; determine a delta representation space by: identifying standardized attribute information that will diffuse through the new edge; and determining an entity scaling factor for all entities in the graph based on the new edge; and use the new entity representation and the delta representation space to update the representation space.
	Li discloses computer executable instructions that when executed cause the processor to: add a new entity to the graph, wherein the new entity is connected to an existing entity of the plurality of heterogeneous entities by a new edge; See FIGURE 3, (Disclosing a neural network system for generating and modifying a knowledge graph. FIGURE 3 illustrates a method for generating a new node for a knowledge graph. Step S305 comprising generating a new node, i.e. adding a new entity.). See Paragraph [0082], (At step S410, a newly generated node is provided to the edge addition neural network in order to add an edge connecting the new node to the graph, i.e. adding a new edge connecting the new entity to entities existing on the graph.).
create a new entity representation of the new entity; See FIGURE 3, (Step S305 comprising generating a new node, a node is a representation of an entity.).
determine a delta representation space by: identifying standardized attribute information that will diffuse through the new edge; See FIGURE 4, (Step S404 comprises providing the graph and indication of a newly created candidate node and associated new edge to the node selection neural network, i.e. the new graph representing a delta representation space representing the new entity.).
and determining an entity scaling factor for all entities in the graph based on the new edge; See Paragraph [0091], (A message vector is generated for each edge of the graph based on node state vectors, i.e. an entity scaling factor, wherein the message vector represents a numerical value describing a relationship between the connected entities.). The examiner notes that message vectors are generated for all edges, including new edges.
and use the new entity representation and the delta representation space to update the representation space. See FIGURE 4, (Step S407 comprises updating the graph to include the new edge and node, i.e. using the delta representation space to update the representation space.).
Estes, Kasperovic and Li are analogous art because they are in the same field of endeavor, optimization of knowledge graphs. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Estes-Kasperovic to include the method of modifying graphs via graph neural network as disclosed by Li. Doing so would allow the system to optimally add entities, edges, etc. to a given knowledge graph based on a plurality of statistical information and further continuously update and/or correct the knowledge graph.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estes in view of Kasperovic as applied to claim 1 above, and further in view of Butler et al. (US PGPUB No. 2006/0095446; Pub. Date: May 4, 2006).
Regarding dependent claim 14,
As discussed above with claim 1, Estes-Kasperovic discloses all of the limitations.
	Estes-Kasperovic does not disclose computer executable instructions that when executed cause the processor to: add an additional attribute to an entity of the plurality of heterogeneous entities in the graph; diffuse the additional attribute across the graph; and use the diffused additional attribute to update the representation space.
	Butler discloses computer executable instructions that when executed cause the processor to: add an additional attribute to an entity of the plurality of heterogeneous entities in the graph; See Paragraph [0157] and FIG. 8, (Illustrating the process of adding a property "hasAttachment" 224 to the entity N1: Email 220 and "N2: Attached email" 222, i.e. adding an additional attribute to an entity in the graph.).
diffuse the additional attribute across the graph; See Paragraph [0142], (Properties of nodes are indexable and may be propagated up the directed graph, i.e. attributes are propagated, including new attributes.).
and use the diffused additional attribute to update the representation space. See Paragraph [0142], (Properties of nodes are indexable and may be propagated up the directed graph, i.e. the propagation step updates the representation space to include new properties such as in FIG. 8.).
Estes, Kasperovic and Butler are analogous art because they are in the same field of endeavor, optimizing knowledge graphs. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Estes-Kasperovic to include the method of adding and propagating additional entity attributes across a graph as disclosed by Butler. Doing so would allow the knowledge graph to obtain information on graph updates relating to entity attributes. Additional attributes describe additional relationships that may be relevant to a user's interests, therefore propagating these across a graph would generate connections to other content that might suit the user's interests.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159